DETAILED ACTION
1.	This Office Action is responsive to claims filed for App. 16/367,270 on May 19, 2021. Claims 18-22 and 24 are pending.

America Invents Act
2.	The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 18, 19, 21, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. ( US 2018/0129798 A1 ) in view of Cho et al. ( US 2017/0344787 A1 ).

	He teaches in Claim 18:
( Figure 38, [0234] discloses real time fingerprint sensing using an optical sensor module ), wherein the fingerprint identification device includes a photodiode exposed to obtain fingerprint images ( Figure 5A, [0110] discloses a photodetector array 623 which can receive fingerprint inputs and this can comprise photodiodes. As for the analog-to-digital converter, please note the combination below ), the method comprising: 
capturing a first sample image of the fingerprint images to calculate an effect of environment light ( Figure 38, [0234] disclose the presence of environmental influence. Figure 12, [0056], [0127], etc, disclose of capturing two frames and subtracting to remove the environmental influence. To clarify, [0234] teaches an OLED screen is first turned off to record image data (read as a first sample image) and this represents the total influence of all the environmental light residues, noted as a real-time base ); 
capturing a second sample image of the fingerprint images ( Figure 38, [0234] discloses after this first image data is recorded, next, the OLED/optical probe light is turned on to perform fingerprint sensing to capture a real-time signal (read as a second sample image) which is a mixture of the real fingerprint signal and the real-time base. To clarify, the interpreted first sample image did not have this real-time fingerprint data. As for it being captured in one sensing period (in the same sensing period as the first sample image), this is done together as it results in a fingerprint image, i.e. a single one meaning one sensing period. However, please also note the combination with Cho for an explicit timing diagram showing this ); 
obtaining the second sample image by eliminating the effect of environment light to obtain actual data of the second sample image ( Figure 38, [0234] emphasizes details of the subtraction/differential between the two images, as disclosed in the flowchart. To clarify, the signal mixture signal is a modification of the interpreted second sample signal which results in the fingerprint image free of environmental influences (read as actual data) ); but

He may not explicitly teach of “an analog-to-digital converter coupled to the photodiode” and to expand on that, of “providing the actual data of the second sample image to the analog-to-digital converter”. Furthermore, He may not explicitly teach of capturing the first sample image of the fingerprint images “during one sensing period located between two adjacent touch and display periods” to calculate the effect of environmental light. To expand on that, Cho will detail capturing the first and second sample images “during the one sensing period”.

However, in the same field of endeavor, fingerprint touch systems, Cho teaches of a display device including a fingerprint touch IC FTIC, ( Cho, Figure 3, [0041] ). Figure 16, [0106] discloses a frame period which has a fingerprint sensing period Pf along with a display period Pd and a touch sensing period Pt. The fingerprint sensing data is processed/converted using analog-to-digital converters ADC1/FAD1 to FAD10, as taught by Figure 11, [0094] and respectfully, the use of ADCs, etc, are well known in the art for digitizing the raw analog values received on the touch electrodes/sensors themselves. Again, this is done during the fingerprint sensing period Pf within the frame shown in Figure 16, etc. To clarify, the data is captured within one fingerprint sensing period. As for this sensing period being located between two adjacent touch and display periods: Figure 18, [0109], etc, disclose a display period Pd, a touch period Pt are between adjacent periods of fingerprint sensing Pf. Furthermore, Pd and Pt are two adjacent periods as 

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the ADCs, as taught by Cho, with the motivation that the analog signals can be converted into digital signals to determine/allow touch inputs on the device, critical to functionality, ( Cho, [0066] )

	Cho teaches in Claim 19:
	The fingerprint identification method of the fingerprint identification device as recited in claim 18, further comprising: 
resetting the photodiode at a beginning of the one sensing period; and resetting the photodiode at an end of another sensing period next to the one sensing period. ( Cho, Figure 18 shows a first fingerprint period 1/m Pf and a last period m/m Pf. The fingerprint touch IC FTIC is used/toggled between ON and OFF during these periods (read as reset), specifically as the beginning and at the end, i.e. toggling/resetting. To clarify, at the beginning of the frame, it is reset to be used and same at the end of the frame. After the frame is completed, it is again reset. This obviously repeats for the next fingerprint sensing period for the next frame, i.e. next to. Also, please note Claim 21 which discloses this same aspect with a display and touch period in between two/next to sensing peirods )

	Cho teaches in Claim 21:
( Cho, Figure 18 shows a plurality of fingerprint sensing periods Pf, etc. In between these periods are display period and touch sensing periods Pd and Pt, respectively )

	He teaches in Claim 22:
	The fingerprint identification method of the fingerprint identification device as recited in claim 18, wherein the photodiode is not reset between the beginning of the one sensing period to the end of the another sensing period. ( The same reasoning above for Claim 19 is also valid here as well. The FTIC is used during the frame, so it is not reset during the frame itself. At the start and the end, it is toggled ON/OFF, i.e reset for the next frame )

	He and Cho teaches in Claim 24:
	The fingerprint identification method of the fingerprint identification device as recited in claim 18, wherein output data of the analog-to-digital converter is modified according to the effect of the environment light. ( He, [0234] discloses determining the effect of environmental influences and removing them. Cho teaches of using ADCs to determine the fingerprint input, critical for the functionality of He to be able to determine the environmental light aspects )

6.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over He et al.


	As per Claim 20:
	He and Cho do not explicitly teach “wherein the photodiode is continuously exposed from the beginning of the one sensing period to the end of the another sensing period.”

However, in the same field of endeavor, touch panels with fingerprint sensing, Kim teaches of a fingerprint sensor which can receive light as a photodiode, or some kind of optical-to-electric conversion device, ( Kim, [0051] ). As noted in Figure 5, S130, [0066], it is noted that a light source, namely the pixels of the display, are turned on in the fingerprint sensing area during operation S130. After the fingerprint image is completed, the light source is turned off. As combined with Cho, while there is fingerprint sensing, the light source can be provided. To clarify, Cho teaches of primarily using a capacitive sensor and Kim teaches of using both an optical and capacitive sensor, ( Kim, [0108] ). Respectfully, one of ordinary skill in the art would realize that methodologies of Cho, i.e. fingerprint sensing, can be accomplished with either an optical or capacitive sensor, as Kim teaches. One of ordinary skill in the art would be motivated to incorporate an optical sensor as a simple substitution of known techniques to achieve the driving method of Cho.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the photodiode and timings, as taught by Kim, with the motivation that photodiodes are well known for detecting an amount of light and converting into .

Response to Arguments
7.	Applicant’s arguments considered, but are respectfully not persuasive.
	Please note the updated rejection in light of the claim amendments. The 112 rejection has been removed in light of the claim amendments changing “recalculating” to “obtaining”. 
	The current rejection of He in view of Cho has been maintained. Respectfully, He is not relied on for the timing aspects per se. While there is a fingerprint image being formed (with the two base aspects being determined within one sensing period, resulting in the single fingerprint image), Cho is relied on for teaching the layout of the fingerprint sensing period, relative to the display and touch periods as well. It is clear that the capturing of fingerprint data is performed in a single period, distinctly separate and not-overlapping with the display, touch, or another fingerprint sensing period. Cho further teaches of a sequencing of Pd, Pt, Pf, Pd, Pt, i.e. two adjacent touch and display periods with a sensing period located between them.
	Respectfully, Applicant is advised to better define the particulars of what occurs in one sensing period, and how the relationship between this and the touch and display periods, in order to overcome the current rejection. At the moment, the claim language does not particularly well define these key aspects.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS P JOSEPH whose telephone number is (571)270-1459.  The examiner can normally be reached on Monday - Friday 5:30 - 3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 





/DENNIS P JOSEPH/Primary Examiner, Art Unit 2621